Citation Nr: 0023812	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-19 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for somnambulism 
(sleepwalking).

2.  Entitlement to service connection for a psychiatric 
disorder, including bipolar disorder and depression with 
features of post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Navy for a 
period of 29 days, from November 19, 1979, to December 17, 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for somnambulism (sleepwalking) and an acquired 
psychiatric disability, including bipolar disorder and 
depression with features of PTSD.

In March 2000, the veteran appeared at the RO for a hearing 
before the undersigned Board Member.  Subsequently, he 
arranged for VA to be furnished with copies of his private 
medical reports from Prestera Center for Mental Health 
Services in Huntington, West Virginia (Prestera Center).  
These records and an accompanying written statement from the 
veteran were received by the RO in March 2000, while the case 
was in the custody of the Board.  In May 2000, the Board 
remanded the case to the RO to correct a procedural defect 
regarding the issuance of a supplemental statement of the 
case (SSOC), pursuant to 38 C.F.R. §§ 19.9, 19.31 (1999).  In 
the Board's remand, the RO was advised that it did not issue 
an SSOC addressing the aforementioned statement and private 
medical reports from Prestera Center, nor did the veteran 
waive RO consideration of the aforementioned evidence.  After 
the case was remanded, the RO contacted the veteran by 
telephone in June 2000 and advised him of his appellate 
rights, including to be furnished with a SSOC following RO 
review of his written statement and the Prestera Center 
medical records.  However, according to the report of this 
telephone contact, the veteran adamantly stated to the RO 
that he did not want it to review the aforementioned evidence 
and instructed it to refer the case immediately to the 
undersigned Board Member (who had presided over his March 
2000 hearing) for appellate adjudication.  Thereafter, in 
July 2000, the RO returned the case to the Board for 
appellate review.  The Board finds that the veteran had 
essentially waived RO consideration of the evidence in the 
first instance in his June 2000 telephone conversation.  
Therefore, though the RO had not complied with the Board's 
remand instructions, no error was committed in view of the 
veteran's verbalized request in his telephone conversation.


FINDINGS OF FACT

1. In a Naval Aptitude Board Report, dated December 13, 1979, 
the veteran was noted to have had a prior history of 
sleepwalking which pre-existed his entry into active service.

2.  There was no permanent increase in the severity of the 
veteran's pre-existing somnambulism during service.


CONCLUSION OF LAW

There is clear and unmistakable evidence that the veteran's 
sleepwalking condition was present before his entry into 
military duty; the veteran's pre-existing somnambulism was 
not aggravated during active service.  38 U.S.C.A. §§ 1111, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he was 
psychiatrically normal on enlistment examination on November 
15, 1979.  On his medical history report, he denied ever 
having been a sleepwalker and also denied having any history 
of psychiatric problems.  He entered active duty with the 
U.S. Navy on November 19, 1979.  Subsequently, within the 
month after his entrance into service, he experienced 
recurrent episodes of sleepwalking.  A Naval Aptitude Board 
Report, dated December 13, 1979, shows the following summary:

This 19 year old Seaman Recruit reports that he 
has a significant history of sleepwalking.  This 
history has been verified by observations made in 
recruit training and was confirmed through 
communication with the (patient's) brother.  There 
is no organic bisis (sic) for this complaint.  
This (patient's) somnambulism significantly 
compromises his ability to function effectively in 
the Navy.  It is recommended that he be discharged 
as temperamentally unsuitable for further 
training.

The veteran's DD214 shows that he was honorably discharged 
from service on December 17, 1979, after having served 29 
days on active duty.

In May 1998, the veteran filed a claim for service connection 
for sleepwalking and an acquired psychiatric disability, to 
include bipolar disorder and depression with features of 
PTSD.  Pertinent medical records associated with his claim 
are as follows, reported in the chronological order in which 
they were received by VA:

A May 1998 statement from Prestera Center was received in 
June 1998.  It shows that the veteran was diagnosed with 
bipolar disorder II with psychoses, major depression with 
recurrent PTSD features, and alcohol abuse in partial 
remission.  The person who wrote the statement identified 
himself as a clinical psychologist and reported that he had 
been treating the veteran since January 1998.  He wrote: "It 
is my understanding that (the veteran's) psychiatric 
difficulties were exacerbated while he was in boot camp, 
along with being due to age of onset of chronic mental 
illness and childhood traumas."

In June 1999, the veteran appeared for a hearing at the RO.  
In his oral testimony, he reported that his sleepwalking 
began before he entered active duty but had become 
permanently aggravated by his military service.  He stated 
that he continued to sleepwalk after service to the present 
time.  He reported, essentially, that he lived a very 
sheltered life growing up in a rural part of West Virginia, 
and that when he was immersed in the new environment of naval 
training the experience was so overwhelming for him that, in 
his opinion, it resulted in a worsening of his sleepwalking 
and that his sleepwalking eventually led to his current 
psychiatric diagnoses.  He indicated that he had recurring 
fears of his drill instructor from Navy boot camp.  The 
veteran also reported that he was in receipt of Social 
Security Administration (SSA) disability benefits but that he 
was dissatisfied with this arrangement because he was not 
permitted to attend school to obtain a degree while drawing 
SSA disability.  He indicated that his primary motivation to 
obtain VA benefits was because, according to his 
understanding, VA would permit him to receive disability 
compensation while also allowing him to attend college.  He 
stated that he wanted to study and earn a college degree, but 
to do so he would need income to help support himself and his 
family.  He stated that once he graduated and resumed working 
he would renounce receipt of any further compensation 
payments.  

A copy of a SSA decision was received by VA in September 1999 
which shows that the veteran was granted disability benefits 
after having been determined to have been disabled since 
December 1988 due to chronic lumbar and cervical muscle 
strain and major depression.  Medical records associated with 
the SSA decision show that he had worked in construction and 
that he had a history of a work-related head injury with loss 
of consciousness following an occupational accident in 
October 1992 and that he reported having emotional problems 
ever since the accident.  An April 1993 psychiatric 
assessment from Prestera Center shows that the veteran 
reported having insomnia and depressed symptoms and was 
diagnosed with severe major depression, recurrent, without 
psychotic features, features of bipolar disorder noted, and 
alcohol abuse.  The April 1993 Prestera Center report did not 
contain any mention of the veteran's brief period of active 
duty or any mention of sleepwalking.

At a March 2000 RO hearing before the undersigned Board 
Member, the veteran reiterated his prior hearing testimony 
that it was his intention to obtain service connection for 
his disabilities in order to become eligible for VA 
vocational rehabilitation benefits so that he could study for 
and obtain a college degree.  He also testified, in pertinent 
part, that his sleepwalking had worsened during service due 
to the traumatic experiences of basic training and remained a 
permanently disabling condition with additional psychiatric 
impairment secondary to the sleepwalking disorder.  The 
veteran reported that he had informed his naval recruiter 
prior to entering service that he was a sleepwalker, but that 
he was nevertheless accepted into the navy.

Private medical records from Prestera Center, dated from 1998 
to 2000, show that in December 1998 the veteran's mental 
status was assessed as having deteriorated since his last 
psychiatric examination and that he was "more anxious and 
depressed since a gunfight."  A June 1999 treatment report 
shows a diagnosis of major depression and PTSD, manifested by 
severe but unspecified nightmares.  A November 1999 
psychiatric treatment plan shows that the veteran's treatment 
goals were to reduce his PTSD symptoms related to childhood 
sexual abuse and anxiety symptoms related to his having been 
a victim of a murder attempt.  A January 2000 psychiatric 
treatment plan shows that the veteran's treatment goals were 
to resolve issues related to his childhood history as a 
sexual abuse victim and to reduce his PTSD-like symptoms 
associated with the childhood sexual abuse.

II.  Analysis

In view of the veteran's service medical records, which show 
recurrent episodes of sleepwalking during active duty as a 
cause for dismissal from the Navy, the Board finds that his 
claim of entitlement to service connection for sleepwalking 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is not inherently implausible.  
Evidence pertaining to this claim has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist with respect to this particular 
issue.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of a sleep disorder in 
service will permit service connection for such, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1131, 1137 (West 
1991).

In the present case, though the veteran's enlistment 
examination of November 1979 did not show that he was a 
sleepwalker at the time of entry into service, and though he 
denied having a history of sleepwalking on his medical 
history report, there is clear and unmistakable evidence in 
the service medical records and in the veteran's personal 
statements made after service to rebut the presumption of 
soundness with respect to the question of whether or not his 
sleepwalking condition pre-existed his entry into active 
duty.  Specifically, the December 1979 Naval Aptitude Board 
Report shows that the veteran's sleepwalking condition was 
detected very early during his brief period of active duty.  
The veteran is shown to have admitted having a significant 
history of sleepwalking.  This history was also confirmed 
through communication between the Naval Aptitude Board and 
the veteran's brother.  Thereafter, at his two hearings of 
record, the veteran presented oral testimony in which he 
tacitly admitted that his sleepwalking condition had existed 
prior to his entry into service.  In fact, his main 
contention is that his pre-existing somnambulism was made 
worse by service.  Thus, the Board concludes that the 
presumption of soundness with respect to the veteran's 
sleepwalking condition has been rebutted by the service 
medical evidence and his own personal statements.

Having determined that the veteran's sleepwalking condition 
existed prior to his entry into active duty, service 
connection may be allowed for this condition if the facts of 
the case demonstrate that his somnambulism was aggravated by 
his period of military service, which is to say that the 
evidence shows that it underwent a permanent increase in the 
degree of its severity beyond its natural course.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).

In the case before the Board, the veteran's service medical 
records show that in the brief period in which he served on 
active duty, he had experienced several episodes of 
somnambulism.  However, there is no indication here that this 
pre-existing condition was any more severe than it was prior 
to service.  A review of the post-service clinical medical 
records does not show that the veteran was treated for 
sleepwalking as a recurrent and disabling medical condition 
which may indicate aggravation.  The absence of any mention 
of sleepwalking in the veteran's post-service medical records 
tends to show that it was not a serious problem for him.  If 
anything, the evidence only shows that the veteran's 
sleepwalking condition was grounds for his dismissal from 
military service, but from this it cannot also be inferred 
that the somnambulism had worsened or had undergone a 
permanent increase in severity such that aggravation may be 
conceded.  Though the May 1998 statement of the Prestera 
Center clinical psychologist indicated that the veteran's 
psychiatric difficulties were exacerbated while he was in 
boot camp, this statement pertained only to the diagnoses 
which were specifically mentioned in the statement (i.e., 
bipolar disorder II with psychoses, major depression with 
recurrent PTSD features, and alcohol abuse in partial 
remission) and not to a sleepwalking condition. 

As an increase in the severity of the veteran's pre-existing 
somnambulism as a result of service has not been demonstrated 
by the objective medical evidence, a finding of permanent 
aggravation of his sleepwalking condition, beyond the normal 
progress of this sleep disorder, cannot be conceded.  Where 
there is no increase in severity of a disability, the 
presumption of aggravation does not apply.  See Daniels v. 
Gober, 10 Vet. App. 474, at 479 (1997); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991). 

Though the veteran contends on his own authority that his 
sleepwalking underwent a permanent increase in severity 
during his brief period of active service as a result of 
mental stress he endured during boot camp, as the record 
shows that he has had no medical training, he therefore lacks 
the competence to make commentary on matters of medical 
diagnosis and causation with regard to his somnambulism.  
Additionally, none of the medical evidence corroborates his 
statements regarding a permanent worsening of his 
somnambulism, or otherwise substantiates his contentions in 
this regard.  His personal statements alleging aggravation of 
his sleepwalking due to military service are therefore not 
entitled to any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the foregoing, the veteran's claim of entitlement 
to service connection for sleepwalking must be denied.  
Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for somnambulism (sleepwalking) is denied.


REMAND

The veteran's claim for an acquired psychiatric disorder, 
including bipolar disorder and depression with features of 
PTSD, is well grounded because of a May 1998 statement from 
Prestera Center, in which a clinical psychologist indicated 
that the veteran's psychiatric difficulties, diagnosed at the 
time as bipolar disorder II with psychoses, major depression 
with recurrent PTSD features, and alcohol abuse in partial 
remission, were due to age of onset of chronic mental illness 
and childhood traumas and were exacerbated while he was in 
boot camp.  His claim is therefore not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991).  VA thus has a duty to 
assist him in developing the facts pertinent to his claim.  
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The psychiatric treatment records from Prestera Center, dated 
from 1998 to 2000, show that the veteran's PTSD symptoms were 
related to sexual abuse which occurred during childhood.  The 
implication of this evidence and the May 1998 clinical 
psychologist's statement is that the veteran's PTSD is 
primarily due to his being the victim of childhood sexual 
abuse, but that the mental stresses of training during his 29 
days of active duty had also contributed to the PTSD 
diagnosis in an aggravation context.  Currently, however, the 
facts of the case are not sufficiently developed to the point 
that the Board is able to make a conclusive decision, either 
favorably or unfavorably, with regard to this issue.  A 
remand is therefore warranted for a VA psychiatric evaluation 
to determine whether it is as likely as not that the 
veteran's period of military service had contributed to his 
present psychiatric diagnosis.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should appropriately contact 
the veteran and request the names, 
addresses and dates of treatment of all 
health care providers, both VA and 
private, who treated him for any 
psychiatric problems from November 1999 
to the present.  Copies of those medical 
records should be obtained and associated 
with the veteran's claims file, pursuant 
to 38 C.F.R. § 3.159 (1999), following 
procurement of the appropriate waivers 
where necessary. 

2.  Thereafter, the RO should arrange 
for the veteran to undergo a VA 
psychiatric examination to determine his 
current mental diagnoses.  The veteran's 
claims folder should be made available 
to the psychiatric examiner for review 
prior to the examination.  The examining 
psychiatrist should present an opinion, 
based on his/her professional knowledge 
of psychiatric medicine and on the 
veteran's medical history, of whether it 
is as likely as not that the veteran's 
period of military service either 
aggravated a pre-existing psychiatric 
disorder or contributed to the 
subsequent development of a psychiatric 
disability.  With respect to such 
examination, any special diagnostic 
studies deemed necessary should also be 
performed. 

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, including bipolar 
disorder and depression with features of 
PTSD.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

This remand is undertaken for purposes of developing the 
record.  In taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

